On Petition for Rehearing.
PER CURIAM.
The business of the bankrupt, Ranger Refining & Pipe Line Company, is the production and refining of oil products and the sale of them to the public. Whether the production and refining of such products or their sale is considered the principal business of said bankrupt, the great bulk of each business is conducted at Ranger, Tex. An adjunct to this business, to wit, the furnishing of tank cars, is also conducted from this point. The public, dealing with the bankrupt, dealt in the main with and through the Ranger office.
The control exercised by the Kansas City office was an intracorpo-rate control, not the transaction of business of production or with the public, except in the comparatively small volume of production there had, and of sales there made. Cqusidering the production of the articles dealt in and the dealings with the public as constituting the business which is meant in the expression in the P>ankruptcy Act, “principal place of business,” we adhere to the conclusion that Ranger, Tex., was the bankrupt’s principal place of btisiness.
Petition for rehearing denied.